Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 08/18/2022 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim.
Status of Claims
Claims 1-12 and 14-20 are pending.  Claims 1-12 are presented for this examination.  Claims 14-20 are withdrawn.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/24/2020 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
	Instant claims 1-12 required “having heat-resistant refined magnetic domain” is expected if grooving is used to refine the magnetic domain of the grain oriented silicon steel sheet in view of instant application PGPUB paragraph [0003].
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sakai (WO2016171130A1 using US 20180071869 as English Translation)
As for claim 1, Sakai anticipated instant claim as follows: (Figures 9 and 13)
A grain oriented electrical steel sheet having multiple parallel grooves (5) formed on the surface of the steel sheet (2), wherein each groove (5) extends in the width direction (Y) of the steel sheet and multiple grooves are uniformly distributed along the rolling direction (X) of the steel sheet.
Sakai does not expressly disclose his steel sheet having heat resistant refined magnetic domain.
In view of the grooves are formed by laser irradiation (Figure 12 S08), instant claimed “having heat resistant refined magnetic domain” is expected according to claim interpretation above.
As for claim 2, Figure 1 illustrates multiple sub-grooves are formed in each groove (5) and extend in the width direction (Y) of the steel sheet.
 As for claim 3, Figures 2-8 and 10-11 illustrate each sub-grove is in the shape of inverted trapezoid.   Hence, instant claimed length Lt, Le are expected.
As for claim 4, Figure 8 groove width W is 70 microns, which reads on claimed length Lt .  Hence, claimed length Le less than 8 mm is expected.
As for claim 5, the fact Saki disclose groove depth is 10-40 micron (Claim 1) reads instant claim trapezoid height.
As for claim 6, Figure 1 illustrated two adjacent sub-grooves are being transversely space with each other.
As for claim 12, In view of the grooves are formed by laser irradiation (Figure 12 S08), instant claimed laser grooving is expected.
Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hamada (EP0870843A1).
As for claim 1, Hamada discloses a grain oriented electromagnetic steel sheet with recesses (i.e. grooves)  Figure 1 illustrates multiple parallel grooves (6) in row 5 are formed by radiating the surface (2) of the steel sheet (1) with a pulsed laser beam wherein rows of recesses provided along the width direction of the steel sheet are provided at predetermined spacings in the rolling direction . (Abstract)   Hence, Hamada anticipated instant claim.
As for claim 2, groove (6) reads on instant claimed multiple sub-grooves and they extend in the width direction (i.e. perpendicular to the rolling direction).
As for claim 3, Figure 2(b) illustrates the groove (6) is in the shape of inverted trapezoid.   Hence, instant claimed length Lt, Le are expected.
As for claim 4, if the depth of the recess is 10-30 microns as illustrated in Figure 2(b) , instant claimed length Le is expected to be less than 10-30 microns as illustrated in Figure 2(b).  Hence, claimed length Le less than 8 mm is also expected.
As for claim 5, since the depth of the recess is 10-30 microns (Abstract), it supports instant claimed trapezoid height.
As for claim 6, Figure 1 illustrates two adjacent sub-grooves  (6)are closes connected with each, or overlapping with each other, or being transversely spaced with each other.
As for claim 7, in view of row pitch of recess in rolling direction is Pl=3-10 mm (Abstract) which supports instant claimed transverse space, 3-10 mm reads on no more than 10 mm when transversely spaced with each other. 
As for claim 8, Figure 6(b) suggests instant claimed formula.
As for claim 9, Figure 6(b) and 6(e) illustrated overlapping length is zero when two adjacent sub grooves are next to each with no overlapping length.   Hence, it meets instant claimed wherein clause.
 As for claim 10, in view of row pitch of recess in rolling direction is Pl=3-10 mm which supports instant claimed adjacent grooves in rolling direction having a spacing 2-10 mm.
As for claim 11,  if adjacent grooves in the rolling direction having a spacing 3-10 mm reads on instant claimed spacing d, pitch of recess in widthwise direction is dc-50 to dc +50 (i.e. 50-3050 microns) reads on instant claimed d0, instant claimed  d0  is expected to be no more than 0.4d.  Figure 1 further illustrates d0 is expected to be no more than 0.4d.
As for claim 12,  the fact Figure 1 illustrates multiple parallel grooves (6) in row 5 are formed by radiating the surface (2) of the steel sheet (1) with a pulsed laser beam (Abstract) supports instant claimed laser grooving.
Claim(s) 1-2, 6-7 and 10-12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sakai’702 (WO2012164702A1).
	As for claim 1, Sakai’702 discloses a grain oriented magnetic steel sheet subjected to magnetic domain control by means of radiating a laser beam.   A laser irradiation line 32 can be formed in a groove shape. (Page 4 paragraph 8)  Figures 4 and 6 illustrates the steel sheet 31 has multiple parallel grooves 32 formed by grooving on surface of one side of the steel sheet wherein each groove extends in the width direction (horizontal) of the steel sheet and said multiple parallel grooves are uniformly distributed along the rolling direction (vertical) of the steel sheet.
 Sakai’702 does not expressly disclose his steel sheet having heat resistant refined magnetic domain.
In view of the grooves are formed by laser irradiation (Figure 12 S08), instant claimed “having heat resistant refined magnetic domain” is expected.
	As for claim 2, Figures 4 and 6 illustrate instant claim wherein clause.
	As for claim 6, Figures 5 and 7 discloses instant claimed wherein clause.
	As for claim 7, Figure 9 illustrates overlapping width d (Figure 7) is desired to be 10 mm or less.   The overlapping width d reads on instant claimed transverse space lb.
	As for claim 10, Figure 9 discloses adjacent grooves having a space at 10 mm.
	As for claim 11, Figure 5 and 7 illustrated instant claimed wherein clause.
	As for claim 12, using laser beam to form a groove shape reads on instant claimed laser grooving.
Claim(s) 1-3, 5-6 and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kwon (WO2016105048A1 using US20170348802A1 as English Translation).
As for claim 1, Kwon discloses a method for forming groove in surface of steel plate (Title) and anticipated instant claim as follows:
Figure 3 (Page 3) illustrates multiple parallel grooves formed by irradiating a laser beam and the multiple parallel grooves extends in the direction perpendicular to the rolling direction (i.e. width direction) and are uniformly distributed along the rolling direction of the steel plate.
In view of the grooves are formed by laser beam irradiation , instant claimed “having heat resistant refined magnetic domain” is expected.
As for claim 2, Figure 3 illustrates each groove is formed by splicing multiple sub-grooves that extend in the width direction of the steel plate.
As for claim 3,  Figure 4 (Page 4) illustrated the groove is in the shape of inverted trapezoid. Hence, instant claimed length Lt, Le are expected.
As for claim 5,  Kwon discloses the groove dept of about 15 microns. (paragraph [0065])
As for claim 6, Kwon discloses grooves are overlapping with each other. (Table 1 of paragraph [0067])
As for claim 12, Kwon discloses laser beam grooving. (Abstract)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733